Case 2:21-mj-00001-tmp Document 6 Filed 01/21/21 Pageftff)1}\ Baadith Af |

AO 442 (Rev. 11/11) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT ah 8
a3
for the Se .
District of Columbia > - Oo
32 = 1
. 2o are
United States of America SA =
vs ) or 5 = 71
Matthew Bledsoe ) Case: 1:21-mj-00048 Ee 2g
) Assigned to: Judge Zia M. Faruqui an
) Assign Date: 1/13/2021 e
) Description: COMPLAINT W/ARREST WARRANT
)
Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Matthew Bledsoe
who is accused of an offense or violation based on the following document filed with the court:

© Indictment CO Superseding Indictment 1 Information © Superseding Information if Complaint
© Probation Violation Petition © Supervised Release Violation Petition Violation Notice ( Order of the Court
This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)-(2) - Knowingly Entering or Remaining In any Restricted Building or Grounds Without Lawful
Authority

40 U.S.C. 5104(e)(2)(D),(G) - Violent Entry and Disorderly Conduct on Capitol Grounds

HS | 2021.01.13
“16: 34:22 -05'00'

 

Date: 01/13/2021
Issuing officer’s signature
City and state: | Washington,DC ‘ __ ZIAM. FARUQUI, U.S. Magistrate Judge
Printed name and title

 

Return
is w received on (date if | [> e was on (date L/ /2)
ldiosoane co emphis, Y 5 \ , and the person arrested on (date) (5
Date: L/ |S/ 2\ ZL haa: Chel

 

 

 

 

 

 

 

 
